DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responding to applicant’s amendment filed on 4/9/2021.  Claims 5, 14, 16, and 18 have been amended.  Claims 1-4 and 15 have been cancelled.

Response to Arguments
The objections to the claims and to the 112 rejection have been withdrawn in view of applicant’s amendment.
Regarding independent claims 5 and 14, as amended, now require claimed limitations attachment points comprising swivel attachments, Figures 3 in teaching French reference illustrates the cutting saw (13) having opposing ends (17) terminating attachment points, and more specifically, the attachment points include swivel attachments (Figure 3 illustrates wing nuts which are interpreted to correspond to swivel attachments) for attaching gripping members (16).  At least for the teaching of French reference, applicant’s amended claims 5 & 14 are addressed below.
Regarding independent claim 16, as amended, have been carefully considered and is being rejected by Jensen/Driver presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 16 reciting wherein enclosing the wire saw in the plastic sheath prevents the wire saw from locking up during sawing, such recitations deems indefinite (with emphasis added) because claim 16 has not positively reciting a step of sawing and that it is unclear what characteristic or structure of the plastic sheath necessarily prevents the wire saw from locking up during sawing.
Regarding dependent claims 17-18, they are included in the rejection due to their dependencies on independent claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Serena (U.S. Patent Application No. US 2017/0239097A1) in view of Driver (U.S. Patent No. 4,041,941) and further in view of French (U.S. Patent No. 2,878,806).
	Regarding independent claim 5, Figure 2 in Serena discloses applicant’s claimed
 cast system (10), comprising:
a padding layer (14) configured to be disposed within a cast (10) and support a portion of a patient's limb (12);
a casting material (15) configured to harden around the padding layer (14) and form an outer shell (15) which is adapted to surround of the cast patient's limb (12); and
a wire saw (50), the wire saw (50) being of a given length which defines a cutting surface between two opposing ends thereof (Figure 4 illustrates wire saw 50 having two opposing ends), the two opposing ends terminating in attachment points (60, 65).
Serena does not disclose a sheathed wire saw comprising the wire saw and a plastic sheath configured to be disposed under the casting material and extend along a longitudinal axis of the cast.
wherein the plastic sheath which contains at least a portion of the cutting surface of the wire saw and 
wherein the plastic sheath comprises a peel-off adhesive to facilitate attachment of the sheath saw wire to the padding layer (14);
wherein the sheath wire saw is of a selected length which allows the sheathed wire saw  to be installed within the cast, whereby the sheath wire saw is at least partly covered by the casting materials as the casting material is applied then allowed to cure; 
wherein the saw wire is configured to utilize abrasion for cutting.

wherein the plastic sheath (39, 45) which contains at least a portion of the cutting surface (21) of the wire saw (11, 15) and 
wherein the plastic sheath (39, 45) comprises a peel-off adhesive (49, column 3 lines 48-52) to facilitate attachment of the sheath saw wire (11, 15) to the padding layer (P);
wherein the sheath wire saw (11, 15) is of a selected length (handle 23 has a groove 25 through which the wire saw inserted, and the handle 23 being slidably and removable therefrom, rendering the length of the wire saw 11, 15 being selectable) which allows the sheathed wire saw (11, 15) to be installed within the cast, whereby the sheath wire saw (11, 15) is at least partly covered by the casting materials (C) as the casting material (C) is applied then allowed to cure; 
wherein the saw wire (11, 15) is configured to utilize abrasion for cutting (column 4 lines 43-46 describes cutting surfaces 17, 19 cutting through the cast, such implicitly describing the cutting surfaces 17, 19 being abrasive for cutting).
One of ordinary skill in the art would have recognized that both Serena and Driver inventions are directed to an orthopedic cast and a removal tool for removing the cast from the limb, with particularly the removal tool sandwiched by the casting material and the padding layerer.

The combination of Serena/Driver, presented above, does disclose the sheath (39) is flexible (column 3 lines 36-38 in Driver).  Driver reference, however, does not explicitly disclose the sheath (39) is plastic.
However, Figures 1-4 in French reference disclose an analogous cast saw cutter (13) enveloped by a flexible plastic sheath (15), column 2 lines 63-66 and column 3 lines 6-10.
Therefore, one skilled in the art before the effective filing date of the claimed invention would have been motivated to construct Serena/Driver’s flexible sheath (39) using plastic material, taught by French, as the plastic material prevents the saw from being embedded into the cast and as well as protects the saw to avoid corrosion (column 2 lines 6-72 and column 3 lines 1-5, French reference).
The combination of Serena/Driver/French, presented above, does not disclose the attachment points comprising swivel attachments, for attaching gripping members.
However, Figures 3 in French illustrates the cutting saw (13) having opposing ends (17) terminating attachment points, and more specifically, the attachment points include swivel attachments (Figure 3 illustrates wing nuts which are interpreted to correspond to swivel attachments) for attaching gripping members (16).
Therefore, one skilled in the art before the effective filing date of the claimed invention would have been motivated to construct Serena/Driver/French’s attachments points (17, 19, 
Regarding claim 6, Serena/Driver/French combination, presented above, discloses applicant’s claimed cutting assembly, comprising all features as recited in these claims, wherein the cast is removable by attaching gripping members (29) to the respective opposing ends (17, 19) of the wire saw (11, 15) and by pulling on at least one of the respective ends of the wire saw (11, 15) to cut through (column 4 lines 43-50, Driver reference) the cast materials ().
Regarding claim 11, Serena/Driver/French combination, presented above, discloses applicant’s claimed cutting assembly, comprising all features as recited in these claims, wherein the wire saw (11, 15) is a flexible cable configured to cut through the outer shell of the cast when a pulling force is applied by pulling at least one end of the saw wire (11, 13) towards the other end, the wire saw (11, 13) having a selected length which defines a cutting surface extending the entire selected length between the opposing ends thereof (Figure 1 in Driver shows shows saw wire 11, 15 includes smooth portion 17 and teeth portion 15, both portions 15, 17 having cutting surfaces and both portions 15, 17 of the wire saw 11, 15 extend the entire length between opposing ends 17, 19 thereof, column 4 lines 43-50 describes smooth portion 17 also having cutting ability hence having cutting surface, further amended claim 11 now no longer requires the cutting surface to be serrated).
Regarding claim 12, Serena/Driver/French combination, presented above, discloses applicant’s claimed cutting assembly, comprising all features as recited in these claims, wherein the cast is a total contact cast configured to receive a portion of the patient’s lower leg (abstract in Serena and Figures 1-3 in Serena).
7 is rejected under 35 U.S.C. 103 as being unpatentable over Serena (2017/0239097 A1)/Driver (U.S. Patent No. 4,041,941)/French (U.S. Patent No. 2,878,806) in view of Evans (U.S. Patent Application Publication No. US 2008/0287852 A1).
Regarding claim 7, Serena/Driver/French combination, presented above, discloses applicant’s claimed cutting assembly, comprising all features as recited in these claims including the padding layer (P).
The combination does not disclose the padding layer comprises multiple padding layers.
However, Figure 8 in Evans teaches an analogous padding layer (30) as an undercast padding layer (30), paragraph 0058 describes the padding layer (30) comprising and outer face (31), inner face (32), and a spacer area (33), the spacer area (33) both separates and interconnects the two faces (31, 32), such description explicitly teaches claimed limitations padding layer comprises multiple padding layers.
One skilled in the art would have recognized that both Driver’s padding layer (P) and Evans’s padding layer (30) are both undercast padding layer.
One skilled in the art would have also recognized that Evan’s undercast padding layer (30) teaching as one of well-known equivalents for applying under a cast application.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Evans’s well-known undercast padding layers for Serena’s padding pad, modified by Drive and French, as such substitution deems to produce predictable results wicking bodily oil and sweat, which provides no unusual and unobvious, and is therefore deems to fall within purview of ordinary technique absent a showing of unexpected results.
s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Serena (US 2017/0239097A1)/Driver (U.S. Patent No. 4,041,941)/French (U.S. Patent No. 2,878,806)/Evans (U.S. Patent Application Publication No. US 2008/0287852 A1) in view of Sandvig (U.S. Patent No. 4,888,225).
Regarding claim 8, Serena/Driver/French/Evans combination, presented above, discloses applicant’s claimed cutting assembly, comprising all features as recited in these claims including the cast material (C).
The combination does not disclose explicitly that the casting material is a hardening material of thermoplastic.
However, column 7 lines 22-34 in Sandvig teaches casting material is of polyurethane prepolymer resins, which is a thermoplastic material.
Therefore, one of ordinary skilled in the art before the effective filing date of the claimed invention would have constructed Serena/Driver/French/Evans cast system using Sandvig well-known casting material, as such material offer strength and durability upon curing.
Regarding claim 9, the combination of Serena/Driver/French/Evans/Sandvig, presented above, in claim 8, discloses applicant’s claimed cast system comprising all features as recited in these claims, wherein the casting material is a hardening material (Sandvig teaching) that is configured to begin hardening and form the outer shell upon exposure to water (see Example 1 in Sandvig).



10 is rejected under 35 U.S.C. 103 as being unpatentable over Serena (US 2017/0239097A1)/Driver (U.S. Patent No. 4,041,941)/French (U.S. Patent No. 2,878,806)/Evans (U.S. Patent Application Publication No. US 2008/0287852 A1)/Sandvig (U.S. Patent No. 4,888,225), in view of Guignard (U.S. Patent No. 4,685,453).
Regarding claim 10, the combination of Serena/Driver/French/Evans/Sandvig, presented above, in claim 9, discloses applicant’s claimed cast system including the hardened casting material formed a hardened outer shell.
The combination does not disclose a thickness of the outer shell formed by the casting material is between 1 mm and 4 cm.
However, Guignard teaches the outer layer (9) of the bandage cast having 3.2 mm thick (column 5 lines 10-16).
Therefore, one of ordinary skilled in the art before the effective filing date of the claimed invention would have been motivated to construct Serena/Driver/French/Evans/Sandvig such that the thickness is 3.2 mm, taught by Guignard, as such thickness is well known for casting material, in order to provide sufficient structural support upon cured.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Serena (US 2017/0239097A1)/Driver (U.S. Patent No. 4,041,941)/French (U.S. Patent No. 2,878,806), in view of Young (U.S. Patent No. 3,643,656).
Regarding claim 13, Serena/Driver/French combination, presented above, discloses applicant’s claimed cutting assembly as recited in these claims.
The combination does not disclose a foot base configured to attach to a bottom surface of the cast to allow the patient to walk on the cast.

	One skilled in the art would have recognized that a person wearing a cast may need walk.
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of this claimed invention to modify Serena’s cast, modified by Drive and French, to attach a foot base to the bottom surface thereof, taught by Young, for purposes of preventing tearing of the cast material.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Driver (U.S. Patent No. 4,041,941) and further in view of French (U.S. Patent No. 2,878,806).
Regarding independent claim 14, Figure 10 in Driver discloses applicant’s claimed method of applying and removing a cast, comprising the steps of:
applying a padding layer (P, see Figure 10 in Driver reference) to a patient’s body;
securing a sheathed wire saw (11, 15, 29, Figure 11 Driver reference illustrates sheathed wire saw 11, 15, 29 secured to padding layer P) to the padding layer (P), 
wherein the sheathed wire saw (11, 15, 29) comprises:
a wire saw (11, 15) of a given length which defines a cutting surface (saw wire
11, 15 has saw teeth 21 which is interpreted to be a cutting surface of the wire saw 
11, 15) between two opposing ends (17, 19) thereof, the two opposing ends (17, 
19) terminating in attachment points for attaching gripping members (23, 29); and 
a plastic sheath (29) which contains at least a portion of the cutting surface (21) of the wire saw (11, 15) on the padding layer (P);
applying casting material (C) over the sheathed wire saw (11, 15) and over the padding layer (P);

sawing the casting material with the wire saw.
While Driver does disclose the sheath (39) is flexible (column 3, lines 36-38), Driver does not explicitly disclose the sheath (39) is plastic.
However, Figures 1-4 in French reference disclose an analogous cast saw cutter (13) enveloped by a flexible plastic sheath (15), column 2 lines 63-66 and column 3 lines 6-10.
Therefore, one skilled in the art before the effective filing date of the claimed invention would have been motivated to construct Driver’s flexible sheath (39) using plastic material, taught by French, as the plastic material prevents the saw from being embedded into the cast and as well as protects the saw to avoid corrosion (column 2 lines 6-72 and column 3 lines 1-5, French reference).
The combination of Driver/French, presented above, does not disclose the attachment points comprising swivel attachments, for attaching gripping members.
However, Figures 3 in French illustrates the cutting saw (13) having opposing ends (17) terminating attachment points, and more specifically, the attachment points include swivel attachments (Figure 3 illustrates wing nuts which are interpreted to correspond to swivel attachments) for attaching gripping members (16).
Therefore, one skilled in the art before the effective filing date of the claimed invention would have been motivated to construct Serena/Driver/French’s attachments points (17, 19, Driver teaching) comprising swivel attachments for attaching gripping members (16), taught by French, as such swivel attachments provides connection to a handles/hooks (16) when it is desired to reciprocate the saw and cut the cast as shown (see Figure 3 and column 2 lines 41-44).

s 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent No. 6,974,431) in view of Driver (U.S. Patent No. 4,041,941).
Regarding independent claim 16¸ Crago discloses applicant’s claimed method of treating a neuropathic foot wound of a patient (see Figures 1-5) , comprising: 
applying dressing (102, Figure 1 illustrate a wound dressing) to the foot wound of the patient;
covering the lower leg of the patient with a sock (302, Figure 3);
applying a total cast (502A & 602A, see Figures 5-6, see paragraphs 0008-0009, and column 3 lines 66-67 to column 4 lines 9-17) around the patient’s lower leg (Figures 3-5), wherein the total cast (502A, 602A) includes: 
a padding layer (502A, see Figure 5);
a casting material (Figure 6 illustrates total cast 602A in the form of tape strip which is type of casting material) configured to harden around the padding layer (502A) and form an outer shell (column 4, lines 9-17 describe casting tape 602A allows to dry or cure) of the total cast (602A).
Jensen does not disclose the total cast (502A, 602A) includes 
a wire saw; and
a plastic sheath enclosing the entire wire saw, wherein the plastic sheath is a planar
envelope having a front sidewall and a rear sidewall;
wherein enclosing the wire saw in the plastic sheath prevents the wire saw from locking up during sawing;
wherein the rear sidewall of the plastic sheath comprises a peel-off adhesive strip to
facilitate attachment of the sheathed wire saw to the padding layer;
whereby the wire saw and plastic sheath are at least partly covered by the casting material as the casting material is applied and then allowed to cure.
However, Figure 10 in Driver teaches an analogous plaster cast including 
a wire saw (11, 15); and
a plastic sheath (29) enclosing the entire wire saw (11, 15), wherein the plastic sheath (29) is a planar envelope having a front sidewall and a rear sidewall ();
wherein enclosing the wire saw (11, 15) in the plastic sheath (29) prevents the wire saw (11, 14) from locking up (the plastic sheath 29 protects wire saw 11, 15 and guards the wire saw 11, 15 thereby allows the saw wire 11, 15 to reciprocate smoothly and continuously during sawing) during sawing;
wherein the rear sidewall of the plastic sheath comprises a peel-off adhesive strip (49, 51) to facilitate attachment of the sheathed wire saw (11, 15, 29) to the padding layer (P);
whereby the wire saw (11, 15) and plastic sheath (29) are at least partly covered by the casting material (C) as the casting material (C) is applied and then allowed to cure.
One of ordinary skill in the would have recognized that both Jensen and Driver are casts of Paris plasters, hence, are analogous as cured plaster casts will need to be saw-off to remove thereof.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jensen total cast to include a wire saw and a plastic sheath enclosing the entire wire saw, wherein the plastic sheath is a planar envelope having a front sidewall and a rear sidewall, wherein the rear sidewall of the plastic sheath comprises a peel-off adhesive strip to facilitate attachment of the sheathed wire saw to the padding layer, taught by Driver, as the sheathed wire saw embedded in 
Regarding claim 17¸ Jensen/Driver, presented above in claim 16, discloses applicant’s claimed method of treating a neuropathic foot wound of a patient (see Figures 1-6 in Jensen) comprising all features as recited in these claims, further comprising pulling at least one end of the wire saw in a direction of the other end so as to cut through the casting material forming the outer shell of the total contact cast (column 4 lines 25-50, Driver).
Regarding claim 18¸ Jensen/Driver, presented above in claim 16, presented above in claim 17, discloses applicant’s claimed method of treating a neuropathic foot wound of a patient (paragraph 0015, Jensen), further comprising the steps of:
attaching a handle attachment (29, Figure 1 in Driver) to an attachment point (17, 19, Figure 1 in Driver) provided on the wire saw (11, 15, Figure 1 in Driver); and
pulling the wire saw wire (11, 15) with the handle attachment (23, 29) so that that the wire saw (11, 15) cuts through the outer shell of the total contact cast (column 4 lines 35-50, Driver).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/CAMTU T NGUYEN/Examiner, Art Unit 3786